DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 3, 5, 10, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaux (US 4,948,116).
As per claim 1, Vaux discloses a resilient pad system (20), comprising at least one pad (20), the pad having surfaces (Fig. 2, 3), the pad comprising a plurality of particular supporting resilient substructure hollow columns (23), each particular column having a column central axis (Fig. 2, 3), a column wall (23), a first end (23) and an enclosed second end (21B), the column wall surrounding a central void (22), the void extending from the first end to the enclosed second end of the column (22); 
wherein the column wall of at least one column has a cross-sectional thickness that is thinner at the first end of the wall than at the enclosed second end of the wall (23, Fig. 2, 3); 
wherein at least one of the pad surfaces is contoured to a non-planar surface that conforms to a preselected human anatomical surface (Abstract; 26, Fig. 2); 
wherein the pad system has a cross-sectional pad thickness T that conforms over the expanse of the at least one of the pad surfaces in accordance with variation in the non-planar surface (Fig. 2, 4C); 
wherein each central void defined by the column walls has a height h at the column central axis within the cross-sectional thickness T, such that h varies over the expanse of the pad (22, Fig. 2); and 
wherein a surface layer with cross-sectional thickness t extends beyond the enclosed end of each central void within the cross-sectional pad thickness T, such that T=t+h (Fig. 2, 3, 4C).
As per claim 3, Vaux discloses the resilient pad system of claim 1 wherein the column wall tapers, forming a frustoconically shaped column (23, Fig. 4C; Col. 5, lines 17-19).
As per claim 5, Vaux discloses the resilient pad system of claim 3 wherein the column wall increases in thickness to meet and form a dome at the enclosed end (21B, Fig. 2).
As per claim 10, Vaux discloses the resilient pad system of claim 1 wherein at least a plurality of the substructure columns are spaced apart in the pad on a uniform grid (23, Fig. 4A, 4D).
As per claim 13, Vaux discloses the resilient pad system of claim 1 wherein a cross sectional shape of the columns is selected from the group of cross-sectional shapes consisting of circular shape, elliptical shape, and multi-sided shape from three sided to twenty sided (23).
As per claim 14, Vaux discloses the resilient pad system of claim 13 wherein the selected cross-sectional shape is circular (23).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 4, 6-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaux (US 4,948,116).
As per claim 2, Vaux discloses the resilient pad system of claim 1, but does not disclose wherein the ratio of h:t for each column selectably falls within the range of greater than 4 and less than 6.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air-filled cells and surface layer of Vaux by forming them with a height ratio between 4 and 6 in order to provide adequate flexibility and shock absorption, as optimization within prior art conditions or through routine experimentation is within the skill of one of ordinary skill in the art (See MPEP 2144.05(II)(A)).
As per claim 4, Vaux discloses the resilient pad system of claim 3, but does not disclose wherein the cross-sectional thickness of the column wall increases from the first end of the column wall to the enclosed end of the column wall by a percentage within a range of greater than 184% and less than 231%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical ribs of Vaux by making the wall thickness at the base twice as thick as the wall thickness at the distal end in order to provide flexibility and stiffness, as optimization within prior art conditions or through routine experimentation is within the skill of one of ordinary skill in the art (See MPEP 2144.05(II)(A)).
As per claim 6, Vaux discloses the resilient pad system of claim 3, but does not disclose wherein an outside draft angle of a cylinder wall is greater than five degrees and less than eleven degrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical ribs of Vaux by making the outside draft angle 10° in order to provide adequate flexibility and shock absorption, as optimization within prior art conditions or through routine experimentation is within the skill of one of ordinary skill in the art (See MPEP 2144.05(II)(A)).
As per claim 7, Vaux discloses the resilient pad system of claim 6 wherein the outside draft angle is ten degrees (The proposed modification would result in a draft angle of 10°, Fig. 3).
As per claim 8, Vaux discloses the resilient pad system of claim 3, but does not disclose wherein an inside draft angle of a cylinder wall is greater than two degrees and less than five degrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical ribs of Vaux by making the inside draft angle 4° in order to provide adequate flexibility and shock absorption, as optimization within prior art conditions or through routine experimentation is within the skill of one of ordinary skill in the art (See MPEP 2144.05(II)(A)).
As per claim 9, Vaux discloses the resilient pad system of claim 8 wherein the inside draft angle is four degrees (The proposed modification would result in a draft angle of 4°, Fig. 3).
As per claim 12, Vaux discloses the resilient pad system of claim 1, but does not disclose wherein at least a plurality of the substructure columns are in honeycomb configuration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical ribs of Vaux by arranging them in an offset honeycomb configuration in order to accommodate a larger number of them for increased stiffness, as such a modification would only require a rearrangement of parts (See MPEP 2144.04(VI)(C)).
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-10, 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,907,930 in view of Howe et al (US 2012/0167432).
Regarding claim 1, Betteridge et al (US 10,907,930) discloses the claim limitations except for “wherein at least one of the pad surfaces is contoured to a non-planar surface that conforms to a preselected human anatomical surface”
Howe et al discloses a recoil pad wherein at least one of the pad surfaces is contoured to a non-planar surface that conforms to a preselected human anatomical surface (Fig. 15).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad of Betteridge et al by forming it with a contoured shape for abutting a shoulder as taught by Howe et al in order to improve user comfort.
	Betteridge et al (US 10,907,930) discloses the limitations of claims 2-5.
As per claim 6, Betteridge et al and Howe et al disclose the resilient pad system of claim 3, but do not disclose wherein an outside draft angle of a cylinder wall is greater than five degrees and less than eleven degrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder walls of Betteridge et al by making the outside draft angle 10° in order to provide adequate flexibility and shock absorption, as optimization within prior art conditions or through routine experimentation is within the skill of one of ordinary skill in the art (See MPEP 2144.05(II)(A)).
As per claim 7, Betteridge et al and Howe et al disclose the resilient pad system of claim 6.  Betteridge et al further discloses wherein the outside draft angle is ten degrees (The proposed modification would result in a draft angle of 10°).
As per claim 8, Betteridge et al and Howe et al disclose the resilient pad system of claim 3, but does not disclose wherein an inside draft angle of a cylinder wall is greater than two degrees and less than five degrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder walls of Betteridge et al by making the inside draft angle 4° in order to provide adequate flexibility and shock absorption, as optimization within prior art conditions or through routine experimentation is within the skill of one of ordinary skill in the art (See MPEP 2144.05(II)(A)).
As per claim 9, Betteridge et al and Howe et al disclose the resilient pad system of claim 8.  Betteridge et al further discloses wherein the inside draft angle is four degrees (The proposed modification would result in a draft angle of 4°).
As per claim 10, Betteridge et al and Howe et al disclose the resilient pad system of claim 1.  Howe et al further discloses wherein at least a plurality of substructure columns are spaced apart in the pad on a uniform grid (Fig. 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the columns of Betteridge et al by arranging them in a uniform grid as taught by Howe et al in order to evenly distribute support.
As per claim 12, Betteridge et al and Howe et al disclose the resilient pad system of claim 1, but do not disclose wherein at least a plurality of the substructure columns are in honeycomb configuration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the columns of Betteridge et al by arranging them in an offset honeycomb configuration in order to accommodate a larger number of them for increased stiffness, as such a modification would only require a rearrangement of parts (See MPEP 2144.04(VI)(C)).
As per claim 13, Betteridge et al and Howe et al disclose the resilient pad system of claim 1.  Howe et al further discloses wherein a cross-sectional shape of the columns is selected from the group of cross-sectional shapes consisting of circular shape, elliptical shape, and multi-sided shape from three sided to twenty sided (9, Fig. 17).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the columns of Betteridge et al by forming them with circular cross-sections as taught by Howe et al in order to evenly distribute weight, since such a modification would have involved a mere change in the shape of a component (See MPEP 2144.04 (IV)(B)).
Response to Arguments
7.	Applicant's arguments filed 10/31/22 have been fully considered but they are not persuasive.
Regarding the prior art rejection of claim 1, the applicant argues that:
“Claims 1, 3, 5, 10, 13, 14 stand rejected under 35 USC 102 as allegedly anticipated by Vaux (the '116 patent); Applicants respectfully traverse these rejections. None of the surfaces shown in the '116 patent conform to a human anatomical surface, and none of the surfaces shown in the '116 patent are non-planar. Figure 4C of the '116 patent only shows a strictly planar surface which has been dented by impact. Figure 2 of the '116 patent only shows planar surfaces. Since all of the claims (independent and dependent) require (at least) that: one of the pad surfaces be contoured to a non-planar surface that conforms to a preselected human anatomical surface it is believed that all of the claims are novel over the cited reference. The word "human" is added to amended claim 1 only to clarify what was believed to be implicit in the use of the term "anatomical". The helicopter skid tip shown denting the surface in cited Fig 4C is neither anatomical, nor human. Both surfaces in cited Fig 2 are exactly planar” (Pages 5-6).

Vaux discloses flexible pads intended for contact with people (Title).  They are flexible and capable of conforming to the human body as claimed.  The claim limitation “a preselected human anatomical surface” does not require a particular shape.  The combination of the top surface and angled peripheries of Vaux form a non-planar surface.
Regarding the prior art rejection of claim 2, the applicant argues that:
“Alternatively, Claims 2, 4, 6-9, 12 all stand rejected under an inapplicable doctrine of "optimization within prior art conditions or through routine experimentation ('obvious to try')," citing MPEP 2144.05. The Examiner's concern appears to center on what the MPEP refers to as 'result-effective variables' Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions. Applicant submits that, in this case, we do not have what can properly be called result effective variables” (Page 6).

The applicant further argues that:  
“Therefore, since it would not be 'obvious to try' to vary any previously known dimensions to achieve equality with the limitations of the claims, it is believed that all claims are non-obvious over the cited references and any known art. All claims are therefore believed to be allowable and reconsideration and favorable action are requested” (Page 7).

The applicant has not provided evidence that the claimed height and thickness ratios are non-obvious.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657